PER CURIAM.
This appeal arises out of the trial court’s order dismissing all class action claims with prejudice, but allowing leave to serve an amended complaint as to the individual claims. The order rendered by the trial court on June 26, 1995 is final. Cordell v. World Ins. Co., 352 So.2d 108 (Fla. 1st DCA 1977); Smith v. Atlantic Boat Builder Co., 356 So.2d 359 (Fla. 1st DCA 1978).
On July 11, 1995, fifteen days after the judgment was rendered, appellants served their motion for rehearing. The trial court denied that motion on December 1, 1995. Thereafter, appellants filed a notice of appeal on December 7, 1995. Because the motion for rehearing was untimely served, the rendition of the order appealed from was not suspended. Fla. R.App.P. 9.020(g); Fla. R.Civ.P. 1.530(b); Pennington v. Waldheim, 669 So.2d 1158, 1159 (Fla. 5th DCA 1996). Accordingly, we dismiss this appeal for lack of jurisdiction.
DELL, STONE and SHAHOOD, JJ., concur.